Citation Nr: 9902425	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  97-19 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the decision to reduce the veterans combined 
service-connected evaluation from 40 percent to 10 percent 
without due process notification was clearly and unmistakably 
erroneous.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1971 to 
February 1975.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an April 1997 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO determined 
that it did not commit clear and unmistakable error in 
reducing the veterans combined service-connected evaluation 
from 40 percent to 10 percent without notification.


FINDING OF FACT

The October 1982 rating decision was supportable.



CONCLUSION OF LAW

The October 1982 rating decision was not clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105(a) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Historical background

In an April 1976 rating decision, the RO granted service 
connection for tinea versicolor, chest, back, and buttocks 
and for residuals, injury, left middle finger, both effective 
February 15, 1975, and assigned a 30 percent disability 
evaluation and a 10 percent disability evaluation 
respectively.  The combined disability evaluation was 
40 percent.  The 30 percent and 10 percent disability 
evaluations were continued in subsequent rating decisions.

In February 1982, the RO noted improvement in the appellants 
service-connected disabilities and scheduled a future 
examination.  This was consistent with 38 C.F.R. § 3.344 
(1982).

The record reflects that in 1982, the veteran was sent 
notification of a VA examination scheduled for July 20, 1982.  
The letter was mailed to the address of record.  The 
notification was returned as undeliverable.  On August 4, 
1982, a rating was prepared instructing the adjudicator to 
suspend compensation payments.  On August 5, 1982, a stop-
suspend-resume document was prepared reflecting a suspension 
of compensation benefits.  The action was authorized on 
August 9, 1982.  On August 20, 1982, the RO informed the 
appellant that his payments had been discontinued.  In the 
letter, the RO stated that VA regulations require applicants 
who are receiving compensation or pension to undergo an 
examination, and since he did not report for the scheduled 
examination, that the RO had to discontinue payments.  The RO 
noted that it could not take further action unless the 
veteran informed it of his willingness to report for an 
examination.  In this letter, the veteran was informed of his 
procedural rights.  On September 1, 1982, the RO received a 
statement from the veteran, stating that he was willing to 
report for an examination.  A VA examination was conducted in 
September 1982.

In an October 1982 rating decision, the RO stated that a 
reduction in the evaluations for the service-connected tinea 
versicolor, chest, back, and buttocks and for residuals, 
injury, left middle finger, was in order.  The RO noted that 
the provisions of VAR 1105(e) were not for consideration 
since the veterans award was in suspense at the time of the 
disability evaluation reduction.  The evaluation for tinea 
versicolor, chest, back, and buttocks was reduced from 
30 percent to 10 percent and residuals, injury, left middle 
finger, was reduced from 10 percent to noncompensable.  The 
combined evaluation went from 40 percent to 10 percent, 
effective August 1, 1982.

In a March 1997 letter, the veterans representative alleged 
clear and unmistakable error in the October 1982 rating 
decision.  First, the representative contended that 
compensation should have been resumed when the veteran 
informed VA of his willingness to report for a VA 
examination.  Additionally, the representative contended that 
if a reduction was in order that the provisions of 38 C.F.R. 
§ 3.105(e) would have been applicable.  The representative 
asked that the combined 40 percent disability evaluation be 
made retroactive to August 1, 1982.

In the April 1997 rating decision on appeal, the RO stated 
that clear and unmistakable error was not found in the 
October 1982 rating decision, as the disability evaluation 
reductions were made effective the date of the last payment 
made, at which time, the veterans compensation was in 
suspense.  Thus, the RO stated that 38 C.F.R. § 3.105(e) was 
not for application.

Under the provisions of 38 C.F.R. § 3.105(a) (1998), an RO 
rating decision may be reversed or amended if that 
adjudication is clearly and unmistakably erroneous.  
Otherwise prior decisions are final.  38 U.S.C.A. § 7105 
(West 1991).

The Court of Veterans Appeals (the Court) has defined clear 
and unmistakable error as an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts: it is not mere misinterpretation 
of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  It is an error that is undebatable, so that it can 
be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made.  Russell v. Principi, 3 Vet. App. 310, 313-314 
(1992).  Further, [a] determination that there was clear 
and unmistakable error must be based on the record and law 
that existed at the time of the prior [RO decision].  Id. 
at 314.  It must always be remembered that clear and 
unmistakable error is a very specific and rare kind of 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

After having reviewed the evidence of record at the time of 
both the August 1982 notification of the suspension of 
compensation and at the time of the October 1982 rating 
decision, the Board finds that the ROs decisions were 
supportable and not clearly and unmistakably erroneous.

The provisions of 38 C.F.R. § 3.105(e) (1982) were as 
follows:

Reduction in evaluation; compensation.  
Where the reduction in evaluation of a 
service-connected disability or 
employability status is considered 
warranted and the lower evaluation would 
result in a reduction or discontinuance 
of compensation payments currently being 
made, rating action will be taken.  The 
reduction will be made effective the last 
day of the month in which a 60-day period 
from date of notice to the payee expires.  
The veteran will be notified at his or 
her latest address of record of the 
action taken and furnished detailed 
reasons therefor, and will be given 60 
days for the presentation of additional 
evidence.

Citing 38 U.S.C. § 3012(b)(6) (now 38 U.S.C.A. § 5112(b)(6) 
(West 1991)) (emphasis in original).

II.  Suspension of compensation payments

At the time of the August 1982 notification of the 
suspension, 38 C.F.R. § 3.655(a) (1982) stated, When a 
veteran without adequate reason fails to report for [VA] 
examination, including periods of hospital observation 
requested for pension or compensation purposes, the awards to 
the veteran and any dependents will be discontinued, . . .  
Thus, when the RO received notice that the notification to 
the veteran of the July 1982 VA examination was returned as 
undeliverable, the RO suspended the veterans compensation 
benefits, effective last date of payment.  In the August 1982 
notification, the RO informed the veteran of the suspension 
of his benefits and the reason for the suspension in 
compliance with the notification regulations at that time.  
See 38 C.F.R. § 3.103 (1982).  This was in compliance with 
the VA regulations and policy effective at that time.  See 
38 U.S.C. § 3012(b)(6) (now 38 U.S.C.A. § 5112(b)(6) (West 
1991)); 38 C.F.R. §§ 3.103, 3.105, 3.655 (1982).  

In the veterans VA Form 9, Appeal to the Board of Veterans' 
Appeals, his representative stated that 38 C.F.R. § 3.655(c) 
should have been given consideration.  The veterans 
representative did not state as to what version of 38 C.F.R. 
§ 3.655(c) applied.  If the representative was stating that 
the 1997 version of 38 C.F.R. § 3.655(c) applied, he is 
incorrect in doing so, as this version was not in existence 
at the time of the August 1982 determination to suspend the 
compensation payments.  When determining whether there is 
clear and unmistakable error, VA applies the laws and 
regulations that were in existence at the time of the rating 
decision.  Thus, the notice requirements of 38 C.F.R. 
§ 3.655(c) (1997) are not for application in this case.  If, 
however, the veterans representative was stating that the 
1982 version of 38 C.F.R. § 3.655(c) applied, that subsection 
applied only when (1) the veteran has failed to report for an 
examination and (2) if the evidence established that during 
the period of the failure to report, the disability remained 
at the same level as the time of the suspension.  Here, the 
RO determined that the September 1982 VA examination report 
showed an improvement in the veterans service-connected 
disabilities of tinea versicolor, chest, back, and buttocks 
and residuals, injury, left middle finger.  Thus, 38 C.F.R. 
§ 3.655(c) (1982) would not have applied to the ROs 
determination to suspend the veterans compensation payments.

Thus, at the time of the August 1982 determination, the 
veterans compensation award had been suspended as of August 
1, 1982.  It must be noted that although the compensation had 
been suspended, the veterans disability evaluations for 
tinea versicolor, chest, back, and buttocks (30 percent) and 
residuals, injury, left middle finger (10 percent) remained 
the same.  Stated differently, the veterans disability 
evaluations had not been reducedonly the award for his 
disabilities had been suspended.  See 38 C.F.R. § 3.105(e) 
(1982).  Thus, the notification requirements of 38 C.F.R. 
§ 3.105(e) (1982) were not applicable to the suspension of 
the compensation, as no reduction in the veterans disability 
evaluations had occurred at that time (in addition to the 
suspension of the compensation).

Substantiating this determination is a VA General Counsel 
precedent opinion.  VAOPGCPREC 71-91 (O.G.C. Prec.71-91).  
There, the General Counsel held that 38 C.F.R. § 3.105(e) 
applied only where there was both a reduction in evaluation 
and a reduction or discontinuance of compensation payable.  
Id.  Here, there was only a reduction in compensation payable 
without a reduction in the evaluations assigned to the 
veterans service-connected disabilities, and thus 38 C.F.R. 
§ 3.105(e) was not applicable to the suspension of the 
compensation payments.  The Board is aware that the General 
Counsel opinion came out in 1991; however, the holding was 
based upon an interpretation of 38 C.F.R. § 3.105(e), which, 
although that part of the regulation has changed since 1982, 
the wording that the General Counsel opinion interpreted was 
substantively the same as the 1991 version of the regulation.  
Compare 38 C.F.R. § 3.105(e) (1982) and 38 C.F.R. § 3.105(e) 
(1991).

III.  Reduction of disability evaluations

The Board has now reached the veterans contention that the 
provisions of 38 C.F.R. § 3.105(e) (1982) were applicable to 
the ROs reducing his disability evaluations from a combined 
evaluation of 40 percent to a combined evaluation of 
10 percent.  

At the time of the October 1982 rating decision, the 
veterans compensation award was in suspension, and, 
therefore, the veteran was not receiving any compensation for 
his service-connected disabilities of tinea versicolor, 
chest, back, and buttocks and residuals, injury, left middle 
finger.  Thus, although a reduction was made as to the 
veterans disability evaluations (from a combined evaluation 
of 40 percent to a combined evaluation of 10 percent), a 
reduction of the veterans compensation payments currently 
being made did not result.  This very issue was considered 
in a VA General Counsel opinion in 1997.  Again, although the 
General Counsel opinion was made in 1997, the part of 
38 C.F.R. § 3.105(e) discussed and interpreted by the General 
Counsel has not changed substantively since 1982.  Compare 
38 C.F.R. § 3.105(e) (1982) and 38 C.F.R. § 3.105(e) (1997).

In that opinion, the General Counsel noted its prior 
precedential holding of 1991 discussed above.  See VAOPGCPREC 
29-97.  It then pointed out that in order for VA to be 
required to provide a proposed rating action and a 60-day 
pretermination notice under 38 C.F.R. § 3.105(e), that, at 
that time, there must be both a reduction in the evaluation 
and a reduction or discontinuance of compensation payments 
currently being made.  Id.  Thus, as stated above, at the 
time of the reduction in the veterans disability 
evaluations, there was no reduction in compensation currently 
being made, as the veterans compensation had been suspended 
as of August 1, 1982.  Without having met both requirements, 
the notifications provisions of 38 C.F.R. § 3.105(e) were not 
for application.  Stated differently, the two necessary 
requirements, which would trigger the requirement of the 
notice provisions of 38 C.F.R. § 3.105(e), were not met when 
the RO reduced the disability evaluations for tinea 
versicolor, chest, back, and buttocks (from 30 percent to 
10 percent) and for residuals, injury, left middle finger 
(from 10 percent to noncompensable) because a reduction or 
discontinuance of compensation payments currently being made 
did not occur concurrently with the reduction of the 
disability evaluations.

The Board notes that in the September 1997 supplemental 
statement of the case, the RO addressed VA Circular 20-87-25 
(Revised October 9, 1990).  That circular is entitled, Due 
Process Procedures for Running Awards.  Prior to discussing 
the circular, the Board will give some background 
information.

In doing research for this case, the Board found cases where 
a veteran had filed an action against VA in federal district 
court in connection with the lack of due process in the 
reductions, terminations, or suspensions of veterans pension 
benefits.  See Bedgood v. Cleland, 554 F.Supp 513 (D. Minn. 
1982); Plato v. Roudebush, 397 F.Supp. 1295 (D. Md. 1975).  
The decisions made in those cases addressed pension benefits 
as opposed to compensation benefits.  Regardless of such, in 
1990, VA amended its adjudication regulations on procedural 
due process (38 C.F.R. §§ 3.103, 3.105) for VA claimants and 
beneficiaries because of the need for more specificity in VA 
regulations on procedural due process.  See 55 Fed. Reg. 
13522-13529, April 11, 1990.  The effective date of the 
amendments was May 11, 1990.  Id.  VA Circular 20-87-25 was 
revised in October 1990 to incorporate the changes and 
implement the amendments to 38 C.F.R. §§ 3.103 and 3.105 that 
had been published in the Federal Register on April 11, 1990.  
The amendments were not in existence in 1982.

IV.  Summation

The veteran has stated that he was not given due process at 
the time the compensation benefits were suspended.  The Board 
has set out the background in this case, showing that the 
veteran was properly notified of the VA examination.  At the 
time the RO sent out the notification of the examination, it 
had not received a change of address from the veteran.  
Therefore, the notification was properly sent to the last 
known address of record.  (The veteran did not inform the RO 
of his change of address until after the scheduled date of 
the examination.)  The RO had scheduled the examination after 
determining that sustained improvement was shown in the 
veterans service-connected tinea versicolor, chest, back, 
and buttocks and residuals, injury, left middle finger.  This 
was in compliance with 38 C.F.R. § 3.344 (1982). 

As to the veterans argument that prior notification should 
have been given at the time of the suspension of compensation 
payments, the rules and regulations in effect in 1982 did not 
require prior notification.  See 38 U.S.C. § 3012(b)(6) (now 
38 U.S.C.A. § 5112(b)(6) (West 1991)) (which has not changed 
since 1982); 38 C.F.R. §§ 3.103, 3.105, 3.655 (1982).  As 
stated above, the notification requirements of 38 C.F.R. 
§ 3.105(e) applied only where there was both a reduction in 
evaluation and a reduction or discontinuance of compensation 
payable.  At the time of the August 1982 action, there was 
only a suspension in compensation payable without a reduction 
in the evaluations assigned to the veterans service-
connected disabilities. 

As to the veterans argument that prior notification should 
have been given as to the reduction of his service-connected 
disability evaluations, even with the amendments to 38 C.F.R. 
§§ 3.103 and 3.105 in 1990, the veterans claim still loses, 
as the veteran did not meet both prerequisites which trigger 
the notification requirements.  In the VA circular mentioned 
above, it states that [W]henever VA proposed to reduce, 
suspend or terminate a running compensation, pension or 
[dependency and indemnification] award, the beneficiary must 
be sent advance notice . . . (emphasis added).  At the time 
of the reduction of the veterans disability evaluations in 
October 1982, he did not have a running compensation 
award.  The award was suspended, not running.  Thus, no 
notification requirements were triggered.

The Board notes that in a Memorandum Decision, Gonzalez v. 
West, U.S. Vet. App. Jan. 23, 1998 (nonprecedential), the 
Court addressed the notice requirements of 38 C.F.R. 
§ 3.105(e).  It noted that the Board, in the decision on 
appeal, determined that 38 C.F.R. § 3.105(e) did not apply to 
the instant case because the veterans total compensation 
payments had not been reduced when the RO had decreased the 
disability evaluation of one disability (without prior 
notification) and increased the disability evaluation of 
another disability, and the combined disability evaluation 
had remained the same.  The Court reversed and remanded the 
Board decision; however, for a different reason, and chose 
not to address whether 38 C.F.R. § 3.105(e) applied to that 
case.  Thus, Gonzalez is not applicable to the case on 
appeal.

Finally, the Board notes that this decision does not reach 
the issue of the constitutionality of the pertinent laws and 
regulations, as such determination is not within the 
jurisdiction of the Board.  Johnson v. Robison, 415 U.S. 361 
(1974).

Accordingly, based on the record and law that existed at the 
time of the October 1982 decision, the Board has determined 
that the RO applied the correct statutory and regulatory 
provisions to the correct and relevant facts of the case.  
Thus, the RO, in not issuing a proposed rating action and a 
60-day pretermination notice was not clearly and unmistakably 
erroneous.


ORDER

Clear and unmistakable error has not been shown in the 
October 1982 rating decision.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
